 
 
I 
108th CONGRESS
2d Session
H. R. 5136 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Berman (for himself, Ms. Lofgren, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 108 of title 17, United States Code, relating to reproduction of works by libraries and archives. 
 
 
1.Short titleThis Act may be cited as the Preservation of Orphan Works Act. 
2.Reproduction of copyrighted works by libraries and archivesSection 108(i) of title 17, United States Code, is amended by striking (b) and (c) and inserting (b), (c), and (h).   
 
